Citation Nr: 0326679	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  96-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder.

2.	Entitlement to service connection for a compulsive 
eating disorder, claimed as secondary to service-
connected post-traumatic stress disorder.

3.	Entitlement to service connection for obesity with 
depression, claimed as secondary to post-traumatic 
stress disorder.

4.	Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected post-traumatic 
stress disorder.

5.	Entitlement to service connection for heart failure, 
claimed as secondary to service-connected post-traumatic 
stress disorder.

6.	Entitlement to service connection for pulmonary disease, 
claimed as secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In August 1999, the Board denied the 
veteran's claims of entitlement to service connection for a 
compulsive eating disorder, obesity with depression, diabetes 
mellitus, heart failure, and pulmonary disease, all claimed 
as secondary to his service-connected post-traumatic stress 
disorder (PTSD), on the basis that the claims were not well 
grounded.  At that time, the Board also remanded the claim of 
entitlement to an increased evaluation for PTSD to the RO for 
further evidentiary development.  As explained in detail 
below, in light of the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)), all the veteran's claims must be remanded to the RO.  


REMAND

The veteran seeks an increased rating for his service-
connected PTSD and service connection for a compulsive eating 
disorder, obesity with depression, diabetes mellitus, heart 
failure, and pulmonary disease, as secondary to service-
connected PTSD.  In August 1999, the Board denied the 
veteran's claims for service connection on the basis that 
they were not well grounded.

However, in November 2000, the President signed into law the 
VCAA, which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new statute revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Kuzma v. Principi, ___ F.3d ___, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003) (citing with approval 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), both of 
which had implicitly overruled Karnas); see also Stephens v. 
Principi, 16 Vet. App. 191 (2002) (per curiam) (holding that 
Court remand for the Board to apply the VCAA is not required 
where the Board decision had been issued before the date of 
enactment of the VCAA).

The veteran has not been notified of the VCAA and the new 
duty-to-assist regulations with regard to his claim for an 
increased rating for PTSD.  Moreover, there are procedural 
deficiencies in this case that require it be remanded to the 
RO rather than resolving the VCAA matter at the Board level.

In this regard, the Board notes that VAOPGCPREC 3-2001 (Jan. 
22, 2001) holds that, under section 7(b) of the VCAA, Publ. 
L. No. 106-475, § 7(b), 114 Stat 2096, 2099, VA, upon request 
of the claimant or motion of the Secretary of VA, must 
readjudicate certain finally decided claims "as if the 
denial or dismissal had not been made."  Further, if 
readjudication under section 7(b) is timely initiated, the 
first readjudication of the claim must be made by the agency 
of original jurisdiction.  If the claimant wishes to appeal 
the decision made on readjudication, he or she must file a 
timely notice of disagreement with the decision, even if the 
original decision had been previously appealed.  

In this case, the Board's August 1999 decision denied the 
veteran's service connection claims on the basis that they 
were not well grounded.  Subsequently, and with obvious 
consideration of the new VCAA statutory guidelines, in June 
2002 the RO sent the veteran a letter that essentially 
advised of him its heightened duty to assist and what 
evidence was necessary to establish his claims for service 
connection for compulsive eating disorder, obesity with 
depression, diabetes mellitus, heart failure, and pulmonary 
disease, claimed as secondary to service-connected PTSD.  But 
then, instead of readjudicating the veteran's claims as 
required under section 7(b) of the VCAA, in October 2002, the 
RO issued a supplemental statement of the case (SSOC).

The SSOC indicated that the veteran did not respond to the 
RO's letter and that his claims were denied.  It does not 
appear that the RO reviewed recently received VA and non-VA 
medical records, the September 2000 VA examination report and 
the veteran's January 2002 personal hearing testimony in 
considering these claims.  Further, in the letter that 
accompanied the SSOC, the RO advised the veteran that a 
response at that time was "optional".  But, as noted above, 
under section 7(b) of the VCAA, if a claimant wishes to 
appeal a decision made on readjudication, a timely notice of 
disagreement must be filed, even if the original decision had 
been appealed (emphasis added).  Thus, in the interest of due 
process, the veteran's claims of entitlement to service 
connection for a compulsive eating disorder, obesity with 
depression, diabetes mellitus, heart failure, and pulmonary 
disease, as secondary to service-connected PTSD, must be 
remanded for proper readjudication on the merits and notice 
to the veteran of his appellate rights.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The veteran should be contacted and advised 
that, if there is additional evidence to 
support the issue(s) on appeal, he should 
submit that evidence to the RO.

2.	The veteran should be separately notified 
by letter of the directives of the VCAA and 
the new heightened duty-to-assist 
regulations, regarding his claim for an 
increased rating for PTSD, in excess of 30 
percent.  The RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed, including re-examination, if 
warranted.

3.	After the above action requested has been 
completed to the extent possible, as well 
as any other action deemed necessary, the 
RO should review the entire record and 
readjudicate the issues of entitlement to 
service connection for a compulsive eating 
disorder, obesity with depression, diabetes 
mellitus, heart failure, and pulmonary 
disease, as secondary to service-connected 
post-traumatic stress disorder.  The 
veteran and his representative should be 
provided with a copy of the rating decision 
that reflects consideration of all the 
pertinent evidence of record and notified 
of his appellate rights.  If, and only if, 
the veteran perfects an appeal by filing a 
timely notice of disagreement and 
substantive appeal (after issuance of a 
statement of the case) on any of the 
aforementioned issues should that claim be 
returned to the Board for appellate 
consideration.  See  38 U.S.C.A. § 7104(a) 
(West 2002).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


